Citation Nr: 1712579	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  09-21 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for hepatitis C with cirrhosis of the liver.

2.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD), to include entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU) prior to September 7, 2010.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


ATTORNEY FOR THE BOARD

T. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1970 to January 1973.  He served in the Republic of Vietnam from December 1971 to January 1973 and received awards and medals including the Air Crewman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by or on behalf the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that in correspondence received by VA in September 2011 the Veteran withdrew his request for a hearing.  Although in correspondence dated in February 2017 the Board informed the Veteran that additional action was required to clarify representation in his appeal, a more thorough review of the record reveals that an adequate appointment was received by VA in February 2005.  Therefore, no additional action as to this matter is required.

A March 2006 rating decision, in pertinent part, established service connection for PTSD and assigned a 50 percent rating from February 16, 2005.  A March 2007 rating decision granted an increased 70 percent rating for PTSD effective from February 16, 2005, and denied entitlement to service connection for cirrhosis of the liver.  A subsequent January 2008 rating decision denied service connection for hepatitis C with cirrhosis of the liver.  An April 2015 rating decision established a TDIU effective from September 7, 2010.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board finds that the issue of entitlement to a TDIU prior to September 7, 2010, is most appropriately addressed as part of the increased rating issue on appeal. 

The Board also finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances.  Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  As such, no further action as to this matter is required.

The issue of entitlement to service connection for hepatitis C with cirrhosis of the liver is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran's service-connected PTSD is manifested by no more than an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  The evidence demonstrates that on July 20, 2006, but not earlier, the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1, 4.3, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for entitlement to a TDIU effective from July 20, 2006, are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16(b) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties To Notify And To Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify has been met.  See VA correspondence dated in May 2005, July 2006, December 2006, May 2007, and October 2008.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private) treatment records, Social Security Administration (SSA) records, and statements in support of the claim.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for an adequate determination.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.


II. Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  

For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require re-ratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2016).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2016).

When rating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and a veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2016). 

During the course of this appeal, the rating criteria were revised to update references pertinent to the American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders (5th ed.) (DSM-5).  Those changes included removal of the multi-axis system, Global Assessment of Functioning (GAF) score method of assessment, but did not invalidate the previously reported GAF scores.  No additional substantive revisions have been made to VA's General Rating Formula for Mental Disorders.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  

Under the Diagnostic and Statistical Manual for Mental Disorders (4th ed.) (DSM-IV), the GAF score was previously described for VA purposes as a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging between 61 to 70 indicated mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning "pretty well," and has some meaningful interpersonal relationships.  Scores between 51 to 60 indicate moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores between 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Diagnostic Code 9411 governs ratings for PTSD.  According to this Code, a 70 percent evaluation is assigned when a veteran's psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 100 percent rating is assigned when a veteran's psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; danger of hurting self or others; intermittent inability to perform activities of living (including maintenance of minimal hygiene); disorientation to time or place; or, memory loss for names of close relatives, occupation, or own name.  Id. 

The use of the term 'such as' in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was also noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.

Here, the Veteran contends that his PTSD is more severe than represented by the present evaluation.  His claim was received on February 15, 2005, and described problems with frequent nightmares, flashbacks of experiences in Vietnam, unstable sleeping habits, and serious depression.  In statements in support of the claim the Veteran's spouse and son described behavioral problems they had noticed over the years.  

A June 2005 private medical statement noted the Veteran had been seen during couples sessions from November 1995 to May 2005 and had for the most part refused to talk about his PTSD.  He had acknowledged episodes of depression and withdrawal.  It was noted he had recently agreed to address his PTSD and that he reported having been preoccupied with vivid memories of traumatic events during service in Vietnam.  He had been considerably relieved since starting daily psychotropic medication.  The examiner noted he had retired from his job as an engineer three years earlier and after completing studies to become an emergency medical technician (EMT) he was working.  He found the work to be gratifying and the examiner thought it was therapeutic for his PTSD.

Vet Center correspondence dated in February 2006 noted the Veteran had been seen for bi-weekly PTSD treatment since February 2005.  It was noted he continued to have severe and progressively worsening deficiencies in most areas of functioning, particularly at the work place, and had near continuous irritability and depressed mood.  The deficiencies affected his ability to function appropriately and effectively and adapt to the routine stresses and circumstances of his occupation.  His PTSD symptoms had continued to have a marked interference with his employment.  A present GAF score of 47 was provided.  A February 2006 intake assessment found symptoms including intrusive thoughts, sleep maintenance problems, difficulties concentrating, irritability, near-continuous panic, and social isolation consistent with a diagnosis of PTSD.  It was noted he was currently working as an EMT.  

VA examination in February 2006 included a diagnosis of PTSD and provided a GAF score of 50 that indicated a serious impairment in social and occupational functioning.  The examiner noted the Veteran had a pronounced numbing of general responsiveness and tried to avoid events that might remind him of Vietnam.  He had a distinctly diminished interest in participation in significant activities that was particularly seen in his social constriction, lack of friends, and even physical isolation in his computer room.  He felt tremendously attached or estranged from others and had great difficulty expressing loving feelings.  He had a sense of foreshortened future and thought of death on a daily basis.  He had great difficulty staying asleep and was extremely irritable with outbursts of anger.  He was hypervigilant and had an exaggerated startle response to loud sounds and sudden movements.  There was extremely significant clinical distress and impairment in both social and occupational functioning.  It was noted he had lost jobs due to arguments and he had difficulty performing the functions of his current job.  There were no delusions or hallucinations.  His thought processes were relatively intact.  His concentration was within normal limits, but he described having some memory problems.

A July 11, 2006, Vet Center statement was provided in support of the Veteran's claim for a 100 percent, unemployable rating.  It was noted he continued to have severe and progressively worsening deficiencies in most areas of his functioning, particularly at the work place, and near-continuous irritability, and depressed mood.  These deficiencies affected his ability to function appropriately and effectively and adapt to the routine stresses and circumstances of his occupation.  A present GAF score of 40 was provided and it was noted his highest functioning score for the past 12 months was 42.  The examiner stated he was moderately vocationally impaired and totally socially impaired and recommended that he be compensated at the 100 percent level for his service-connected disabilities.

In his January 2007 TDIU application the Veteran reported that he had been unable to work since July 6, 2006, as a result of his PTSD.  He noted he had last worked as an EMT and reported having completed one year of college.  SSA records show the Veteran was awarded disability benefits effective from January 2007.  A statement from the Veteran's former employer noted his employment ended on July 20, 2006.

VA examination in January 2007 included a diagnosis of PTSD and provided a GAF score of 30.  The examiner stated that the Veteran's PTSD and depression severely impaired his life, his psychological functioning, his social functioning, and his occupational functioning.  It was noted he had stopped working in July 2006 due to these factors and the examiner found his PTSD was the primary cause of his work-related impairment.

Vet Center correspondence dated in May 2008 noted the Veteran was moderately vocationally impaired and totally socially impaired.  The examiner again recommended that he be compensated at the 100 percent level for his service-connected disabilities.  Vet Center correspondence dated in August 2010 noted his symptoms of PTSD had continued to have a marked interference with employment.  He continued to be significantly affected by his symptoms of re-experiencing, emotional numbing, a sense of a foreshortened future, and hyperarousal in all areas of his functioning.  The correspondence recommended that the Veteran be fully compensated at the 100 percent level due to his PTSD related symptoms and was signed by a readjustment counseling therapist and a staff psychiatrist.

A March 2015 VA examination included a diagnosis of PTSD and found the disorder was best described as an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Symptoms actively applying to his PTSD included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss (such as forgetting names, directions or recent events), impairment of short- and long-term memory (for example, retention of only highly learned material, while forgetting to complete tasks), disturbances of motivation and mood, and suicidal ideation.  The examiner found the Veteran was unemployable and deserved an increase for his PTSD.  

Accordingly, based upon the overall evidence of record the Board finds that the Veteran's service-connected PTSD is manifested by no more than an occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  There is no evidence his PTSD is both a total occupational and a total social impairment and there is no evidence the disorder has been manifest by symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, danger of hurting self or others, intermittent inability to perform activities of living, disorientation to time or place, or memory loss for names of close relatives, occupation, or own name.  Therefore, a schedular rating in excess of 70 percent is not warranted.

When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the claim for any higher schedular ratings.  The Board also finds the assigned schedular rating adequately represents the Veteran's degree of impairment based upon the overall evidence of record.  But see Thun v. Peake, 22 Vet. App. 111 (2008); Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  As such, there is no basis for extra-schedular discussion in this matter.  


III. TDIU

A total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable. Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2016). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a) (2016).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating alone is a recognition that the impairment makes it difficult to obtain/keep employment.  The question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  TDIU is to be awarded based on the judgment of the rating agency.  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).

Here, the Veteran met the schedular criteria for a TDIU rating effective from February 16, 2005.  See 38 C.F.R. § 4.16(a).  His combined service-connected disabilities established from this date include PTSD (70 percent) and tinea cruris (0 percent).  As such, the Board must consider whether the evidence demonstrates the Veteran was unable to secure and follow a substantially gainful occupation.  

The persuasive evidence in this case demonstrates that the Veteran became unable to secure and follow a substantially gainful occupation a result of his service-connected PTSD on July 20, 2006.  He is shown to have been gainfully employed prior to that date.  VA and Vet Center opinions clearly show he has been unemployable since then.  Therefore, an earlier TDIU is warranted effective from July 20, 2006.


ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.

Entitlement to an earlier TDIU from July 20, 2006, is granted, subject to the regulations governing the payment of monetary awards.


REMAND

The Veteran contends that he has hepatitis C with cirrhosis of the liver as a result of active service, including as a result of risk factors and exposures during combat service in the Republic of Vietnam.  The claim has not been addressed by VA examination.  

VA is obliged to provide an examination or obtain a medical opinion in a claim of service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's lay reports as to the circumstances of his combat experiences satisfy the requirement for evidence that the claimed disability may be related to service.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on a claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Board finds a VA medical examination is required.  Prior to any examination, up-to-date VA and non-VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent, updated VA and non-VA treatment records.  The Veteran should be requested to provide any information or authorization necessary for VA assistance in obtaining private treatment records.  

2.  Following completion of the above, schedule the Veteran for an appropriate VA examination for an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his hepatitis C with cirrhosis of the liver:

a. had its onset in service, or 
b. is etiologically related to his active service, to include reported exposures during combat service. 

All necessary tests and studies should be conducted.  

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, provide an explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or the limits of current medical knowledge with respect to the question.

3.  Thereafter, the AOJ should address the issue remaining on appeal.  If the benefit sought is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


